Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered. Claims 1, 12, 23, and 28 have been amended. No claims have been added or deleted. Claims 1-32 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 1 and 12 to obviate the previous 35 U.S.C. 112(b) rejection. The previous 35 U.S.C. 112(b) rejection to claim 1 and 12 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-7, 9-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO et al. (FUJISHIRO hereafter) (US 20180376530 A1) in view of KIM (KIM hereafter) (US 20180146390 A1) and in further view of R2-157095 (R2-157095 hereafter) (3GPP TSG-RAN WG2 Meeting #92, Nov 2015).

Regarding claim 1, FUJISHIRO teaches, A method by a wireless device for reporting a connection status, comprises: 
receiving a message from a network node, the message related to a mobility set associated with the wireless device (FUJISHIRO; As illustrated in FIG. 6, in step S101, the eNB 200 transmits, to the UE 100, a steering command (Steering Command) instructing traffic steering from the E-UTRAN 10 to the WLAN 30, Par. 0100; wlan-ToAddList Includes the list of WLAN identifiers to be added to the WLAN Mobility Set, Par. 0325); 
determining, by the wireless device, that the wireless device is not connected to a WLAN access point included within a mobility set (FUJISHIRO; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188);
starting a timer (FUJISHIRO; element “UE 100” Fig. 6; In step S103, the AS entity 131 starts the timer, Par. 0103); 
(FUJISHIRO; In step S104, the AS entity 131 checks whether the traffic steering is successful, Par. 0104; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188); 
if the connection is established between the wireless device and the at least one WLAN access point within the mobility set before the expiration of the timer, stopping the timer (FUJISHIRO; If the traffic steering is successful (step S104: YES), the AS entity 131 stops the timer in step S105, Par. 0104); and 
if the connection is not established between the wireless device and the at least one WLAN access point within the mobility set before the expiration of the timer (FUJISHIRO; If the timer has expired (step S106: YES), Par. 0106), sending a report to a network node to indicate a connection failure (FUJISHIRO; If the traffic steering is not successful (step S104: NO), Par. 0105; In step S108, the AS entity 131 transmits a WLAN failure report to the eNB 200, Par. 0107).  
FUJISHIRO fails to explicitly teach, 
upon failing to establish a connection with at least one other WLAN access point within the mobility set sending a report to the network node to indicate the at least one failure with the at least one other WLAN access point and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, KIM teaches, 
 (KIM; In the example of FIG. 13, the AP list is assumed to include AP 1 and AP 2, Par. 0200) sending a report to the network node to indicate the at least one failure with the at least one other WLAN access point (KIM; If the authentication & association with the AP 1 fails, then the UE may reselect the AP 2 from the AP list. Then, the UE may perform the authentication & association procedure with the AP 2. The authentication & association with the AP 2 is assumed to be successful … the WLAN Connection Status Report may indicate successful … Alternatively, the WLAN Connection Status Report may indicate failure, Par. 0201 - 0202). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUJISHIRO to include the use of WLAN Connection Status Report as taught by KIM in order to indicate success or failure of the authentication & association procedure (KIM; Par. 0202).
Although FUJISHIRO-KIM teach WLAN Connection Status Report to report success or failure but did not teach report structure and failed to explicitly teach,
a report to the network node to indicate the at least one failure with the at least one other WLAN access point and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, R2-157095 teaches, 
with the at least one other WLAN access point and the successful connection with the at least one WLAN access point (R2-157095; 
WLANConnectionStatusReport message
WLAN-Status-IEs ::=	SEQUENCE {
	wlan-Status-r13					WLAN-Status-r13,
	wlan-Identifiers-13				WLAN-Identifiers-r12			OPTIONAL	,	-- Cond Fail
	...
}
, Section 6.2.2 [Note that WLAN-Status is of type sequence to list status of WLAN-Identifiers]

WLAN-Status information element

WLAN-Status-r13 ::=		ENUMERATED {successfulAssociation, failureRadioLink,	failureInternal, failureOther, failureTimeout, failureConnReject,...}
, Section 6.3.6 [Note that status will report both success and failure]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUJISHIRO-KIM to include the use of WLANConnectionStatusReport message structure as taught by R2-157095 in order to report connection status of WLAN identifiers (R2-157095; Section 6).

Regarding claim 12, FUJISHIRO teaches, A wireless device for reporting a connection status, the wireless device (the UE 100) comprising an interface, a processor, and storage, the wireless device is configured to (FUJISHIRO; If the traffic steering cannot be completed, the UE 100 that is configured to perform the traffic steering (offloading) to the WLAN 30 transmits, to the eNB 200, a report including information indicating a traffic steering failure (WLAN connection failure), Par. 0074): 
receive a message from a network node, the message related to a mobility set associated with the wireless device (FUJISHIRO; As illustrated in FIG. 6, in step S101, the eNB 200 transmits, to the UE 100, a steering command (Steering Command) instructing traffic steering from the E-UTRAN 10 to the WLAN 30, Par. 0100; wlan-ToAddList Includes the list of WLAN identifiers to be added to the WLAN Mobility Set, Par. 0325); 
determine that the wireless device is not connected to a WLAN access point included within a mobility set (FUJISHIRO; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188);
start a timer (FUJISHIRO; element “UE 100” Fig. 6; In step S103, the AS entity 131 starts the timer, Par. 0103); 
attempt to establish a connection between the wireless device and at least one WLAN access point within the mobility set before an expiration of the timer (FUJISHIRO; In step S104, the AS entity 131 checks whether the traffic steering is successful, Par. 0104; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188); 
if the connection is established between the wireless device and the at least one WLAN access point within the mobility set before the expiration of the timer, stop the timer (FUJISHIRO; If the traffic steering is successful (step S104: YES), the AS entity 131 stops the timer in step S105, Par. 0104); and 
(FUJISHIRO; If the timer has expired (step S106: YES), Par. 0106), send a report to a network node to indicate a connection failure (FUJISHIRO; If the traffic steering is not successful (step S104: NO), Par. 0105; In step S108, the AS entity 131 transmits a WLAN failure report to the eNB 200, Par. 0107).  
FUJISHIRO fails to explicitly teach, 
upon failing to establish a connection with at least one other WLAN access point within the mobility set sending a report to the network node to indicate the at least one failure with the at least one other WLAN access point and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, KIM teaches, 
upon failing to establish a connection with at least one other WLAN access point within the mobility set (KIM; In the example of FIG. 13, the AP list is assumed to include AP 1 and AP 2, Par. 0200) sending a report to the network node to indicate the at least one failure with the at least one other WLAN access point (KIM; If the authentication & association with the AP 1 fails, then the UE may reselect the AP 2 from the AP list. Then, the UE may perform the authentication & association procedure with the AP 2. The authentication & association with the AP 2 is assumed to be successful … the WLAN Connection Status Report may indicate successful … Alternatively, the WLAN Connection Status Report may indicate failure, Par. 0201 - 0202). 
FUJISHIRO to include the use of WLAN Connection Status Report as taught by KIM in order to indicate success or failure of the authentication & association procedure (KIM; Par. 0202).
Although FUJISHIRO-KIM teach WLAN Connection Status Report to report success or failure but did not teach report structure and failed to explicitly teach,
a report to the network node to indicate the at least one failure with the at least one other WLAN access point and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, R2-157095 teaches, 
a report to the network node to indicate the at least one failure with the at least one other WLAN access point and the successful connection with the at least one WLAN access point (R2-157095; 
WLANConnectionStatusReport message
WLAN-Status-IEs ::=	SEQUENCE {
	wlan-Status-r13					WLAN-Status-r13,
	wlan-Identifiers-13				WLAN-Identifiers-r12			OPTIONAL	,	-- Cond Fail
	...
}
, Section 6.2.2 [Note that WLAN-Status is of type sequence to list status of WLAN-Identifiers]

WLAN-Status information element

WLAN-Status-r13 ::=		ENUMERATED {successfulAssociation, failureRadioLink,	failureInternal, failureOther, failureTimeout, failureConnReject,...}
, Section 6.3.6 [Note that status will report both success and failure]). 
FUJISHIRO-KIM to include the use of WLANConnectionStatusReport message structure as taught by R2-157095 in order to report connection status of WLAN identifiers (R2-157095; Section 6).

Regarding claim 2 and claim 13, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 1 and The wireless device of Claim 12 respectively, wherein: 
	the message comprises an update to the mobility set (R2-157095; if the RRCConnectionReconfiguration message includes lwa-Configuration, Section 5.3.5.3; This Mobility Set can be configured and updated via LWA-Configuration, Section 5.6.X.1), and 
the step of determining that the wireless device  is connected to the at least one WLAN access point is performed in response to receiving the update to the mobility set (R2-157095; When the UE receives a new or updated Mobility Set, it initiates connection to a WLAN whose identifiers match the ones in wlan-MobilitySet, if not already connected to such a WLAN, Section 5.6.X.1).  
The rational and motivation for adding this teaching of R2-157095 is the same as for Claim 1.

Regarding claim 3 and claim 14, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 2 and The wireless device of Claim 13 respectively, wherein the update identifies that the at least one WLAN access point is to be removed from the mobility set (R2-157095; if the received lwa-MobilityPart includes wlanToReleaseList, Section 5.6.X.2), and the method further comprises: 
removing, by the wireless device , the at least one WLAN access point from the mobility set (R2-157095; This Mobility Set can be configured and updated via LWA-Configuration, Section 5.6.X.1).  
The rational and motivation for adding this teaching of R2-157095 is the same as for Claim 1.

Regarding claim 4 and claim 15, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 3 and The wireless device of Claim 14 respectively, further comprising: 
determining that the mobility set is not empty after removing the at least one WLAN access point from the mobility set (R2-157095; if the received lwa-MobilityPart includes wlanToAddList, Section 5.6.X.2), and 
wherein the timer is started in response to determining that the mobility set is not empty after removing the at least one WLAN access point from the mobility set (FUJISHIRO; element “UE 100” Fig. 6; In step S103, the AS entity 131 starts the timer, Par. 0103 & R2-157095; When the UE receives a new or updated Mobility Set, it initiates connection to a WLAN whose identifiers match the ones in wlan-MobilitySet, Section 5.6.X.1).  
The rational and motivation for adding this teaching of R2-157095 is the same as for Claim 1.

Regarding claim 5 and claim 16, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 2 and The wireless device of Claim 12 respectively, wherein the update identifies at least one additional WLAN access point to be added to the mobility set (R2-157095; if the received lwa-MobilityPart includes wlanToAddList, Section 5.6.X.2), and the method further comprises: 
adding, by the wireless device , the at least one additional WLAN access point to the mobility set (R2-157095; The UE stores the current WLAN Mobility Set … This Mobility Set can be configured and updated via LWA-Configuration, Section 5.6.X.1).  
The rational and motivation for adding this teaching of R2-157095 is the same as for Claim 1.

Regarding claim 6 and claim 17, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 1 and The wireless device of Claim 12 respectively, wherein the mobility set comprises a list of one or more WLAN identifiers (R2-157095; The UE stores the current WLAN Mobility Set, which is a set of WLAN identifiers, Section 5.6.X.1), each of the one or more WLAN identifiers associated with an WLAN access point to which the wireless device  is configured to connect (FUJISHIRO; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188 & R2-157095; When the UE receives a new or updated Mobility Set, it initiates connection to a WLAN whose identifiers match the ones in wlan-MobilitySet, if not already connected to such a WLAN, Section 5.6.X.1).  
R2-157095 is the same as for Claim 1.

Regarding claim 7 and claim 18, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 6 and The wireless device of Claim 17 respectively, wherein each of the one or more WLAN identifiers is selected from the group consisting of: 
a basic service set identifier (BSSID); 
a homogeneous extended service set identifier (HESSID); and 
a service set identifier (SSID) (Kim; The connected AP ID may be at least one of the BSSID of the connected AP, the SSID of the connected AP, or the HESSID of the connected AP, Par. 0203).
The rational and motivation for adding this teaching of Kim is the same as for Claim 1.

Regarding claim 9 and claim 20, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 1 and The wireless device Claim 12 respectively, wherein in response to a connection being established between the wireless device  and the at least one WLAN access point within the mobility set before the expiration of the timer (FUJISHIRO; The UE should have the option to send a WLAN Connection Status report with "successfulAssociation" after the failure is already reported. The report of "successfulAssociation" can only be sent if the T360 timer is still running, Par. 0264), the method further comprises: 
(FUJISHIRO; The UE should have the option to send a WLAN Connection Status report with "successfulAssociation" after the failure is already reported, Par. 0264), and 
sending, to the network node, the report indicating the establishment of a successful connection with the at least one WLAN access point within the mobility set (FUJISHIRO; The report of "successfulAssociation" can only be sent if the T360 timer is still running, Par. 0264).  

Regarding claim 10 and claim 21, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 1 and The wireless device Claim 12 respectively, wherein the connection is not established between the wireless device  and the at least one WLAN before the expiration of the timer (FUJISHIRO; If the timer has expired (step S106: YES), the AS entity 131 stops (invalidates) the application of the steering command in step S107, Par. 0106), and the method further comprises: 
discarding the mobility set (FUJISHIRO; In step S109, the AS entity 131 performs a notification (move-traffic-from-WLAN) to the upper entity 132, Par. 0108; if the failure cause is unpredictable the eNB may even choose to release the UE's LWA configuration, regardless of whether the failure is temporary or not, Par. 0263).  

Regarding claim 11 and claim 22, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 1 and The wireless device of Claim 12 respectively, wherein the report (FUJISHIRO; According to the current agreements, the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell. The UE should also send an indication, i.e., a failure indication, to the serving cell if it cannot connect to any APs, while it does not need to send the indication when the WLAN connection is successfully established, Par. 0188).  


Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO- KIM - R2-157095 and in further view of Samsung (Samsung hereafter) (Mobility handling for LTE-WLAN aggregation, August 2015, submitted in IDS).

Regarding claim 8 and claim 19, FUJISHIRO- KIM - R2-157095 teaches, The method of Claim 6 and The wireless device of Claim 17 respectively. 
	FUJISHIRO- KIM - R2-157095 fails to explicitly teach,
wherein determining that the wireless device  is connected to the at least one WLAN access point comprises: 
determining that the wireless device  is connected to a WLAN access point associated with a WLAN identifier that is not included in the list of the one or more WLAN identifiers.  
However, in the same field of endeavor, Samsung teaches, 
(Samsung; element “UE active on WLAN AP1 from WLAN AP set1”, Figure 7) comprises: 
determining that the wireless device  is connected to a WLAN access point associated with a WLAN identifier that is not included in the list of the one or more WLAN identifiers (Samsung; element “RRC Conn Reconfiguration - (WLAN AP set2, WLAN measurements)”, Figure 7; there are two WLAN AP sets to consider, each related to a separate WT, as shown in figure 1, Section 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUJISHIRO- KIM - R2-157095 to include the use of different WLAN AP set as taught by Samsung in order to support moving from one AP to another (Samsung; Section 5).
   


Claim(s) 23, 26-28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO- KIM - R2-157095.

Regarding claim 23, FUJISHIRO teaches,  A method by a network node for configuring a wireless device to report connection status (FUJISHIRO; A base station … controller configures, to the radio terminal, a timer that defines a period during which the radio terminal tries the traffic steering and/or a period during which the steering command is valid, Par. 0036; if the traffic steering is not successful while the timer is running, the controller may transmit, to the WWAN, a report indicating failure of the traffic steering, Par. 0029), the method comprising: 
(FUJISHIRO; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188; As illustrated in FIG. 6, in step S101, the eNB 200 transmits, to the UE 100, a steering command (Steering Command) instructing traffic steering from the E-UTRAN 10 to the WLAN 30, Par. 0100) associated with a wireless device (FUJISHIRO; eNB provided WLAN mobility set), the message prompting the wireless device to start a timer (FUJISHIRO; element “UE 100” Fig. 6; In step S103, the AS entity 131 starts the timer, Par. 0103) and attempt to establish a connection with at least one WLAN access point within the mobility set prior to the expiration of the timer (FUJISHIRO; In step S104, the AS entity 131 checks whether the traffic steering is successful, Par. 0104; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188); and 
upon the wireless device failing to establish a connection with at least one WLAN access point within the mobility set, receiving, from the wireless device, a report indicating a connection failure after the wireless device is not able to establish the connection between the wireless device and the at least one WLAN access point within the mobility set (FUJISHIRO; If the traffic steering is not successful (step S104: NO), Par. 0105; In step S108, the AS entity 131 transmits a WLAN failure report to the eNB 200, Par. 0107) before expiration of the timer (FUJISHIRO; If the timer has expired (step S106: YES), Par. 0106).
FUJISHIRO fail to explicitly teach, 
and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, KIM teaches, 
upon the wireless device establishing a connection with at least one WLAN access point (KIM; If the authentication & association with the AP 1 fails, then the UE may reselect the AP 2 from the AP list. Then, the UE may perform the authentication & association procedure with the AP 2. The authentication & association with the AP 2 is assumed to be successful, Par. 0201) within the mobility set (KIM; In the example of FIG. 13, the AP list is assumed to include AP 1 and AP 2, Par. 0200), receiving, from the wireless device, a report indicating a connection failure with at least one other WLAN access point within the mobility set (KIM; the WLAN Connection Status Report may indicate successful … Alternatively, the WLAN Connection Status Report may indicate failure, Par. 0202). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUJISHIRO to include the use of WLAN Connection Status Report as taught by KIM in order to indicate success or failure of the authentication & association procedure (KIM; Par. 0202).
Although FUJISHIRO-KIM teach WLAN Connection Status Report to report success or failure but did not teach report structure and failed to explicitly teach,
and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, R2-157095 teaches, 
a report indicating a connection failure with at least one other WLAN access point within the mobility set and the successful connection with the at least one WLAN access point (R2-157095; 
WLANConnectionStatusReport message
WLAN-Status-IEs ::=	SEQUENCE {
	wlan-Status-r13					WLAN-Status-r13,
	wlan-Identifiers-13				WLAN-Identifiers-r12			OPTIONAL	,	-- Cond Fail
	...
}
, Section 6.2.2 [Note that WLAN-Status is of type sequence to list status of WLAN-Identifiers]

WLAN-Status information element

WLAN-Status-r13 ::=		ENUMERATED {successfulAssociation, failureRadioLink,	failureInternal, failureOther, failureTimeout, failureConnReject,...}
, Section 6.3.6 [Note that status will report both success and failure]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUJISHIRO-KIM to include the use of WLANConnectionStatusReport message structure as taught by R2-157095 in order to report connection status of WLAN identifiers (R2-157095; Section 6).

Regarding claim 28, FUJISHIRO teaches, A network node for configuring a wireless device to report connection status (FUJISHIRO; A base station … controller configures, to the radio terminal, a timer that defines a period during which the radio terminal tries the traffic steering and/or a period during which the steering command is valid, Par. 0036; if the traffic steering is not successful while the timer is running, the controller may transmit, to the WWAN, a report indicating failure of the traffic steering, Par. 0029), the network node comprising an interface, a processor, and storage (base station), the network node configured to: 
transmit, to a wireless device, a message related to a mobility set (FUJISHIRO; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188; As illustrated in FIG. 6, in step S101, the eNB 200 transmits, to the UE 100, a steering command (Steering Command) instructing traffic steering from the E-UTRAN 10 to the WLAN 30, Par. 0100) associated with a wireless device (FUJISHIRO; eNB provided WLAN mobility set), the message prompting the wireless device to start a timer (FUJISHIRO; element “UE 100” Fig. 6; In step S103, the AS entity 131 starts the timer, Par. 0103) and attempt to establish a connection with at least one WLAN access point within the mobility set prior to the expiration of the timer (FUJISHIRO; In step S104, the AS entity 131 checks whether the traffic steering is successful, Par. 0104; the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell, Par. 0188); and 
upon the wireless device failing to establish a connection with at least one WLAN access point within the mobility set, receive, from the wireless device, a report indicating a connection failure after the wireless device is not able to establish the connection between the wireless device and the at least one WLAN access point within the mobility (FUJISHIRO; If the traffic steering is not successful (step S104: NO), Par. 0105; In step S108, the AS entity 131 transmits a WLAN failure report to the eNB 200, Par. 0107) before expiration of the timer (FUJISHIRO; If the timer has expired (step S106: YES), Par. 0106).
FUJISHIRO fail to explicitly teach, 
upon the wireless device establishing a connection with at least one WLAN access point within the mobility set, receive, from the wireless device, a report indicating a connection failure with at least one other WLAN access point within the mobility set and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, KIM teaches, 
upon the wireless device establishing a connection with at least one WLAN access point (KIM; If the authentication & association with the AP 1 fails, then the UE may reselect the AP 2 from the AP list. Then, the UE may perform the authentication & association procedure with the AP 2. The authentication & association with the AP 2 is assumed to be successful, Par. 0201) within the mobility set (KIM; In the example of FIG. 13, the AP list is assumed to include AP 1 and AP 2, Par. 0200), receive, from the wireless device, a report indicating a connection failure with at least one other WLAN access point within the mobility set (KIM; (9) The UE may report the association status indication to the base station (S1380). The association status indication may be used in the same concept as the WLAN Connection Status Report … the WLAN Connection Status Report may indicate failure of the authentication & association procedure, Par. 0202). 
FUJISHIRO to include the use of WLAN Connection Status Report as taught by KIM in order to indicate success or failure of the authentication & association procedure (KIM; Par. 0202).
Although FUJISHIRO-KIM teach WLAN Connection Status Report to report success or failure but did not teach report structure and failed to explicitly teach,
a report indicating a connection failure with at least one other WLAN access point within the mobility set and the successful connection with the at least one WLAN access point.
However, in the same field of endeavor, R2-157095 teaches, 
a report indicating a connection failure with at least one other WLAN access point within the mobility set and the successful connection with the at least one WLAN access point (R2-157095; 
WLANConnectionStatusReport message
WLAN-Status-IEs ::=	SEQUENCE {
	wlan-Status-r13					WLAN-Status-r13,
	wlan-Identifiers-13				WLAN-Identifiers-r12			OPTIONAL	,	-- Cond Fail
	...
}
, Section 6.2.2 [Note that WLAN-Status is of type sequence to list status of WLAN-Identifiers]

WLAN-Status information element

WLAN-Status-r13 ::=		ENUMERATED {successfulAssociation, failureRadioLink,	failureInternal, failureOther, failureTimeout, failureConnReject,...}
, Section 6.3.6 [Note that status will report both success and failure]). 
FUJISHIRO-KIM to include the use of WLANConnectionStatusReport message structure as taught by R2-157095 in order to report connection status of WLAN identifiers (R2-157095; Section 6).

Regarding claim 26 and claim 31, FUJISHIRO-KIM teaches, The method of Claim 23 and The network node Claim 28 respectively, 
wherein the message identifies at least one additional WLAN to be added to the mobility set (R2-157095; if the received lwa-MobilityPart includes wlanToAddList, Section 5.6.X.2; The UE stores the current WLAN Mobility Set … This Mobility Set can be configured and updated via LWA-Configuration, Section 5.6.X.1). 
The rational and motivation for adding this teaching of R2-157095 is the same as for Claim 23.

Regarding claim 27 and claim 32, FUJISHIRO-KIM-R2-157095 teaches, The method of Claim 23 and The network node Claim 28 respectively,
wherein the mobility set comprises a list of one or more WLAN identifiers, each of the one or more WLAN identifiers associated with an WLAN access point to which the wireless device is configured to connect, wherein each of the one or more WLAN identifiers is selected from the group consisting of: 
a basic service set identifier (BSSID); 
a homogeneous extended service set identifier (HESSID); and 
(Kim; The connected AP ID may be at least one of the BSSID of the connected AP, the SSID of the connected AP, or the HESSID of the connected AP, Par. 0203).
The rational and motivation for adding this teaching of Kim is the same as for Claim 23.


Claim 24-25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO-KIM-R2-157095 and in further view of Samsung.

Regarding claim 24 and claim 29, FUJISHIRO-KIM-R2-157095 teaches, The method of Claim 23 and The network node Claim 28 respectively, wherein: 
the message comprises an update identifying at least a first WLAN for removal from the mobility set (R2-157095; if the received lwa-MobilityPart includes wlanToReleaseList, Section 5.6.X.2); and 
the removal of the first WLAN from the mobility set (R2-157095; This Mobility Set can be configured and updated via LWA-Configuration, Section 5.6.X.1).
FUJISHIRO-KIM-R2-157095 fails to explicitly teach, 
the wireless device is connected to the first WLAN prior to the removal.
However, in the same field of endeavor, Samsung teaches, 
the wireless device is connected to the first WLAN prior to the removal (Samsung; element “UE active on WLAN AP1 from WLAN AP set1”, Figure 7; element “6. UE leave WLAN AP1”, Figure 7; there are two WLAN AP sets to consider, each related to a separate WT, as shown in figure 1, Section 5 [Note that R2-157095 teaches remove WLAN ID which is released]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUJISHIRO-KIM- R2-157095 to include the use of different WLAN AP set as taught by Samsung in order to support moving from one AP to another (Samsung; Section 5).

Regarding claim 25 and claim 30, FUJISHIRO-KIM- R2-157095-Samsung teaches, The method of Claim 24 and The network node Claim 29 respectively, wherein the report indicates that the wireless device was not able to establish a connection between the wireless device and any WLAN remaining within the mobility set (FUJISHIRO; According to the current agreements, the UE should try to connect to an AP within the mobility set when it receives the steering command from the serving cell. The UE should also send an indication, i.e., a failure indication, to the serving cell if it cannot connect to any APs, while it does not need to send the indication when the WLAN connection is successfully established, Par. 0188) after the update (R2-157095; perform WLAN Connection Status Reporting procedure in Section 5.6.X.3, Section 5.6.X.5). 
The rational and motivation for adding this teaching of R2-157095 is the same as for Claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.